Citation Nr: 0934786	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  02-20 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from April 1979 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO&IC) 
in Philadelphia, Pennsylvania.  By that rating action, the RO 
denied service connection for PTSD.  The Veteran timely 
appealed the RO&IC's January 2003 rating decision to the 
Board.  

In August 2004, the Board, in part, remanded the Veteran's 
claim for service connection for PTSD to the RO&IC for 
additional development.  The requested development has been 
completed and the case has returned to the Board for further 
appellate consideration. 

In an August 2004 decision, the Board granted the Veteran's 
petition to reopen a previously denied claim for service 
connection for an eye condition, and remanded the underlying 
service connection claim to the Appeals Management Center 
(AMC)/RO&IC for further development.  By a May 2009 rating 
action, the RO&IC granted service connection for right eye 
traumatic glaucoma (originally claimed as an eye condition); 
an initial 10 percent evaluation was assigned, effective 
December 11, 2000.  As the Veteran has not disagreed with the 
initial 10 percent evaluation or the December 11, 2000 
effective date, this issue is no longer before the Board.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  Thus, 
the only issue remaining for appellate consideration by the 
Board in the instant appeal is the one listed on the title 
page. 

Finally, in a July 2009 written argument to VA, the Veteran's 
representative argued that the Veteran's depression was 
etiologically related to her period of military service, a 
claim that was previously denied by the Board.  The issue of 
whether new and material evidence has been received to reopen 
a previously denied claim for major depression is REFERRED to 
the RO&IC for appropriate action. 



The appeal is REMANDED to the RO&IC via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Specifically, 
a VA mental disorders examination is directed in accordance 
with 38 C.F.R. § 3.304(f).   Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC for action as described below.

The Veteran contends that she has PTSD, as a result of non-
combat stressors where she witnessed or became aware of the 
death of fellow soldiers, as well as two personal assaults.  
Although the Board presently directs inquiry as to the 
latter, because the claim will remain open, the Veteran may 
submit any further information as to any of the claimed 
stressors.  

The Evidence of Record

While the Board presently summarizes the record and directs 
that a VA mental disorders examination be afforded to the 
Veteran, the summary of information does not relieve the 
examiner of the obligation to examine the claims folder and 
any other evidence generated in conjunction with the 
examination.  

The record in its whole indicates the Veteran has reported 
the following basic information as to claimed stressors that 
occurred during her period of military service.  She contends 
that she witnessed the death of two service comrades-an 
unnamed soldier who was decapitated by a helicopter blade and 
the death of Lieutenant [redacted], who was run over 
by a tank in Frankfurt, Germany in July 1980.  


She also alleges that she was strangled and raped by Sergeant 
[redacted], in Germany in 1980-1981 and that she was again 
raped 1984 or 1985 by a staff sergeant (whose first name was 
"[redacted]").  

The Veteran maintains that she had reported the initial 
sexual assault to a sergeant, who in turn failed to report 
the incident but kept the Veteran away from the rest of her 
unit (the Veteran claimed that she was the only female 
soldier in her unit).  She contends that because no 
disciplinary action was taken after the first physical 
assault, she did not report the second one.  She maintains 
that after she was discharged from active military service, 
she had learned that the sergeant who had c committed the 
second physical assault had been convicted of sexually 
assaulting another female soldier.  

Service personnel records show that the Veteran served in the 
United States Army from April 1979 to June 1987.  Her 
military occupational specialty was a food service 
specialist.  She served in Germany from November 18, 1979 to 
April 19, 1982 and from June 25, 1984 to June 17, 1987.

With regard to the Veteran's claimed stressor of having 
witnessed the deaths of two service comrades--one who was 
decapitated by a helicopter blade, as well as the death of 
Lt. [redacted], who was run over by a tank in 
Frankfurt, Germany in July 1980, the United States Army and 
Joint Services Records Research Center (JSRRC) verified that 
Specialist Four (SP4) [redacted]., who was 
assigned to the 3rd Squadron, 2nd Cavalry, died on April [redacted], 
1980 in an armored vehicle accident in Gleissenberg, Germany.  
(See JSRRC's May 2009 response to VA's request for stressor 
verification).  JSRRC's response, along with the Veteran's 
service personnel records, however, do not confirm that she 
was a member of SP4 [redacted] unit.  The relationship of the 
Veteran and SP4 [redacted], as well as the facts and 
circumstances of how she became aware of the latter's death 
are unknown.  





Regarding the in-service sexual assaults alleged by the 
Veteran, JSRRC was unable to verify the occurrence of the 
alleged incidents.  (See JSRRC's response to VA's request for 
verification, dated in May 2009).  The Veteran did not seek 
medical or mental health attention after her alleged personal 
assaults.  Service treatment records (STRs) reflect that upon 
enlistment into service in May 1979, all of the Veteran's 
systems were evaluated as "normal."  Compare official May 
1979 service enlistment examination report, provided by the 
service records department, with an enlistment examination 
report, altered by the Veteran, reflecting that she was 
psychiatrically "abnormal," and that she had received 
treatment at Fort Campbell, Kentucky for "Depression 
Disorder."  However, the Board notes that for reasons 
unknown, the Veteran altered the enlistment examination, when 
compared to the original of record.     

The Veteran's service treatment records reflect numerous 
entries for vaginal and menstrual-related symptoms.  In May 
1979, the Veteran complained of an abnormal vaginal discharge 
for four day period.  Vaginal examination detected a frothy 
discharge, and she was prescribed medication.  Follow-up 
examination occurred in July 1979.  She was again treated in 
November 1979, after complaining of a burning sensation on 
urination.  In April 1980, she was treated for excessive 
bleeding during a menstrual period.  In February and July 
1982, she was treated for possible non-specific-vaginitis.  A 
November 1986 record of medical care indicates that she 
complained of  urinary tract infection symptoms, including 
frequency and burning, with vaginal discharge.   In January 
1987, she was again treated for vaginal bleeding and 
"spotting," which was attributed to a change in oral 
contraceptive use.  

In an August 1981 report of medical history questionnaire, 
the Veteran reported that she had been treated for a change 
menstrual pattern, but denied having been treated for a 
"female disorder." A pelvic examination resulted in 
findings within normal limits.  

Prior to her separation from active duty, the Veteran 
underwent a pelvic examination of her vaginal and rectal 
systems, which resulted in normal findings.  Gynecologic 
cytology reports dated in November 1980, February 1982, April 
1983, 
A report dated in February 1984 found "squamous metaplasia" 
and "marked inflammatory atypia." 

The Veteran's service personnel records do not contain 
evidence of an behavioral changes in response to the claimed 
stressors.  These same records reveal that the Veteran was 
promoted to the rank of Specialist Five in August 1982, was 
awarded the Army Commendation Medal for meritorious 
achievement for service from mid-January to mid-June 1983, 
was recommended for the Armed Forces Culinary School, and 
received high marks on all evaluation reports throughout her 
period of active military service.  In particular, an 
enlisted evaluation report for the period from April 1986 
through March 1987, reflects that with the exception of one 
category, the Veteran scored the highest rating of 5 in all 
areas of professional competence and standards.  It was also 
noted that the Veteran had performed all of her duties as 
first cook in an outstanding manner.  She was noted to have 
strived to do the best job possible and was not satisfied 
with second best.  It was indicated that she had trained 
other soldiers and had received a commendable rating during 
the battalion's annual safety inspection.  The Veteran was 
described as a hard worker. 

Reasons for Remand

In regard to a Veteran's psychiatric/PTSD claim based on non-
combat stressors, such as the case here, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"credible supporting evidence" means that the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  




The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources." M21-1, part VI, formerly 7.46.  With regard to 
specific claims based upon personal assault, M21-1, part III, 
5.14(c), provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred. Included among the 
sources are statements from confidants, such as fellow 
service members, and records that indicate behavioral changes 
that occurred at the time of the incident that may indicate 
the occurrence of an in- service stressor.  A Court case, 
Patton v. West, 12 Vet App 272 (1999), has highlighted the 
importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  In response to the Board's August 2004 remand 
directives, the Veteran was advised of the Patton 
requirements via letters, dated in August 2004 and January 
2006.  

While the STRs show that the Veteran received treatment for 
gynecological-related disorders on multiple occasions, they 
do not contain any history, as reported by the Veteran, that 
these disorders were the result of any sexual trauma.  Nor do 
they contain any evidence of physical trauma that would have 
been associated with the alleged in-service physical assaults 
(i.e., bruises on the Veteran's neck from the alleged 
strangulation, cuts, scrapes, or broken bones).  They are 
also devoid of any psychiatric complaints following the 
alleged death of two service comrades and/or physical 
assaults.  A June 1987 service separation examination report 
reflects that the Veteran was found to have been 
psychiatrically "normal."  On a Report of Medical History, 
dated in June 1987, she denied having any depression or 
excessive worry, frequent trouble sleeping, or nervous 
trouble of any sort.  

While the Veteran maintained that she had sought counseling 
from a chaplain at Fort Campbell, Kentucky in 1989, that 
facility reported that it did not have any inpatient or 
outpatient records pertaining to the Veteran.  (See Fort 
Campbell's response to VA's request for information, received 
by VA in October 2008).  In March 2009, the National 
Personnel Records Center (NPRC) also indicated that it did 
not have any records of the Veteran having received treatment 
at Fort Campbell, Kentucky for the calendar year 1988.  (See, 
March 2009 NPRC response to VA's request for information).

However, the law provides that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. 
§ 3.304(f)(3). 

Of particular relevance to this matter, the regulation 
specifically provides that VA "may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred." Id. (Italics added).

The Board finds that such a VA examination is necessary 
before it may adjudicate the claim for service connection for 
PTSD. 38 C.F.R. § 3.304(f).

In an undated letter received in April 2002. J.M.C., Ph.D., a 
VA mental health care provider, reported that the Veteran had 
completed PTSD testing consistent with findings of "good 
diagnostic utility."  However, Dr. J.M.C. did not express an 
opinion as to whether the Veteran had PTSD as a result of any 
in-service incident, nor are the factual bases for her 
opinion stated. 




Post-service VA and private clinicians have diagnosed the 
Veteran with major depressive and panic disorders, as well as 
a notation that some of her PTSD symptoms overlapped with her 
depression.  (See March 2002 VA outpatient report).  These 
same outpatient reports also reflect that the Veteran's 
depression and panic disorder were the result of non-
military-related issues (i.e., family and job-related 
matters, childhood abuse and financial-related issues.  (See 
December 2002, as well as March, July and September 2003 VA 
outpatient reports, reflecting that the Veteran's ongoing 
stressful home situation (i.e., caring for her grandmother 
and dealing with other family member's drinking/passivity) 
had contributed to her depression, panic, anger and anxiety.  
Diagnoses of major depression/panic disorder were entered 
(March 2003)). 

Finally, as evidenced by the VA psychiatrist and registered 
nurse's letter to the SSA, it appears that the Veteran has 
applied to the SSA for disability benefits; however, these 
records have not been associated with the claims files.  The 
Board finds that a remand is necessary to obtain such records 
and associate them with the Veteran's claims files.  VA has a 
duty to obtain SSA records when they may be relevant.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992). Accordingly, the RO should contact 
the SSA and obtain and associate with the claims files copies 
of the Veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was 
based. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2008). 

Accordingly, the case is REMANDED to the AMC/RO&IC for the 
following action:

1.  The AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for PTSD that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain 
these records and associate them with the 
claims folder.  

Contemporaneously with this effort, 
the AMC will advise the Veteran that 
she may submit any further 
information towards substantiation 
of the claimed stressors, that is 
not presently of record. 

2.  Request that the SSA produce all 
records associated with the award of any 
Social Security benefits (Supplemental 
Security Income or Supplemental Security 
Disability Income) pertaining to the 
Veteran, including copies of any and all 
award letters and all medical records 
associated with those award letters.  If 
such records are unavailable, obtain a 
written response from SSA indicating that 
these records were lost, destroyed, or 
were otherwise unavailable.

3.  After completion of the above, the 
AMC must schedule the appellant for a 
comprehensive mental disorders 
examination, by a mental health care 
examiner or examiners who are qualified 
to render opinions as to whether, based 
upon the patient's reported and 
documented history, personal or sexual 
assault trauma occurred, in accordance 
with 38 C.F.R. §3.304(f).  The following 
considerations will govern the 
examination:

(a) The claims files, and a copy of 
this remand, will be reviewed by the 
examiner(s), who must acknowledge 
receipt and review of these 
materials in his or her examination 
report generated as a result of this 
remand.  All necessary tests and 
studies should be conducted.  The 
examiners must respond to the 
following questions/directives and 
provide a full statement of the 
basis for all conclusions reached.  

(b) The psychiatrist must conduct 
an examination with consideration 
of the criteria for PTSD as 
specified in the applicable 
section of the current edition of 
the Diagnostic and Statistical 
Manual.  The psychiatrist should 
reconcile all psychiatric 
diagnoses documented in the 
Veteran's records and provide a 
current psychiatric diagnosis. 

The psychiatrist must respond to 
the following inquiries:

(1)  After examination of all 
of the evidence of record, 
does the evidence indicate 
that one or more personal 
assaults occurred as alleged 
by the Veteran?
        
(2)  Does the Veteran have 
PTSD as a result of one or 
more such incidents?
        
(c) In formulating the requested 
opinion, the examiner(s) must review 
and comment as to the medical 
significance, if any, on the service 
medical and personnel records, as 
are reviewed above. 
    
    
    
    

(d).  The examiner(s) must identify 
the information on which his or her 
opinion(s) is based, to specifically 
include, but not limited to, the 
evidence listed above.  The opinion 
should adequately summarize the 
relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion 
should also allocate the Veteran's 
various symptoms and manifestations 
to the appropriate diagnostic 
entity.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the psychiatrist.

4.  To help avoid future remand, the AMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claim for service 
connection for PTSD must be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.



The purposes of this remand is to assist the Veteran with the 
development of her claim for service connection for PTSD.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
service connection claim.  Her cooperation in VA's efforts to 
develop this claim including reporting for a scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




